Title: To Thomas Jefferson from James Monroe, 31 August 1802
From: Monroe, James
To: Jefferson, Thomas


          
            Augt. 31. 1802.
          
          Jas. Monroe’s best respects to Mr. Jefferson. as he sits out to Richmond to morrow or next day, & will probably not see him before his departure, he will thank Mr Jefferson for information on the following subjects. The state of Maryld. has set up a claim to the territory lying within this State no. the so. Branch of Potowk., on the principle that the so. branch is her true boundary. She proposes to submit the question to arbitrators. Was not that point settled by the King in Council, in a controversy between Lds. Fairfx & Baltimore? Was not the settement of the jurisdiction of the Chesppeake & Potowk. understood to be an adjustment of all interfering claims between the 2. States? This latter took place abt. the year 1785. between George Mason & Mr. Stone.
          The line between this State & Tenissee is to be settled this fall. J.M. has obtnd. from F. Walker a copy of the survey of his father. Is any other document necessary on our part? Walker’s line is established with No. Carolina, but presumeably after the seperation of Tenessee from that State.
          
          J.M. presumes that Mr. Jefferson has taken the course intimated in his last letter relative to our Slaves of causing the directors of the African compy. to be sounded thro’ our minister in London, as to our being permitted to colonize them there. This subject however is not so material at present. J.M. may return in the course of next week; he certainly will return in time to see Mr. Jefferson before he sits out for Washington when he will have the pleasure of confering with him on that interesting subject.
        